— Appeal by the People from an order of the Supreme Court, Queens County (Eiber, J.), dated December 3, 1981, which, after a hearing, granted defendant’s motion to suppress physical evidence. Order affirmed. The People concede that affirmance is mandated by this court’s prior decisions in People v Delgado (79 AD2d 976) and People v Petro (83 AD2d 566, app dsmd 56 NY2d 782), but urge that this court overrule those decisions. The holding in those cases followed the reasoning set forth by the Court of Appeals in People v Havelka (45 NY2d 636) and People v Lypka (36 NY2d 210), and has been followed by subsequent decisions of this court (see, e.g., People v Calderon, 88 AD2d 604; People v Green, 87 AD2d 892). Accordingly, we affirm the order of suppression. Gibbons, J. P., Thompson, Bracken and Niehoff, JJ., concur.